DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chonan (U.S. P.G. Publication No. 2004/0224806 A1; “Chonan”).
Chonan discloses:
Regarding claim 1:
A continuously variable transmission ("CVT") for a vehicle, comprising:
a drive clutch (56); 
a driven clutch (57) operably coupled to the drive clutch (via belt 60; ¶ [0032]); and 
a housing (53) generally surrounding the drive and driven clutches (depicted in FIG. 4), the housing including an inner cover (53a) and an outer cover (53b) removably coupled to the inner cover (via bolts illustrated in FIG. 4), and a radial distance between a peripheral surface of the inner cover and a radially-outermost surface of the driven clutch increases in a direction of air flow (¶ [0055], “although the scroll surface 89 formed in the transmission case 53 is formed on a side of the primary pulley 56, the scroll surface 89 may be formed on a side of the secondary pulley 57. In this case, the scroll surface is 
Regarding claim 2:
 The CVT of claim 1, wherein a first distance (C1) between a lower portion of the peripheral surface and the radially-outermost surface of the driven clutch is less than a second distance (C2) between an upper portion of the peripheral surface and the radially-outermost surface of the driven clutch (¶ [0055], “the scroll surface 89 may be formed on a side of the secondary pulley 57. In this case, the scroll surface is formed in the vicinity of the exhaust port 86a which is within the discharge region of the secondary pulley 57 so as to be gradually away from the top faces of the fan blades 88a and 88b” thereby indicating that the peripheral surface of the inner surface grows “gradually away” from the driven clutch i.e. the distance therebetween gradually increases, and thereby further indicating that the lower portion of the peripheral surface would have minimal distance and the upper portion, nearing toward the exhaust port, would have maximum distance so as to encourage air flow toward the exhaust port).
Regarding claim 3:
The CVT of claim 1, wherein the direction of air flow is counterclockwise when viewing the DVT from a side of the CVT closest to the outer cover (FIG. 5 is a view from the side of the outer cover that depicts the airflow moving in the CCW direction as indicated by the arrows that follow from the intake port 85a toward the exhaust port 86a).
Regarding claim 4:
The CVT of claim 1, wherein the radial distance is minimized along a lower portion of the inner cover (¶ [0055], “the scroll surface 89 may be formed on a side of the secondary pulley 57. In this case, 
Regarding claim 5:
The CVT of claim 4, wherein the radial distance is maximized along an upper portion of the inner cover (¶ [0055], “the scroll surface 89 may be formed on a side of the secondary pulley 57. In this case, the scroll surface is formed in the vicinity of the exhaust port 86a which is within the discharge region of the secondary pulley 57 so as to be gradually away from the top faces of the fan blades 88a and 88b” thereby indicating that the peripheral surface of the inner surface grows “gradually away” from the driven clutch i.e. the distance therebetween gradually increases, and thereby further indicating that the lower portion of the peripheral surface would have minimal distance and the upper portion, nearing toward the exhaust port, would have maximum distance so as to encourage air flow toward the exhaust port).
Regarding claim 6:
The CVT of claim 1, wherein the housing includes at least two of a first volute generally adjacent the drive clutch and configured to direct air toward the driven clutch (volute defined between surface 89 and surface of drive clutch 56 at C1 in FIG. 5, airflow indicated by the arrows that follow from the intake port 85a toward the exhaust port 86a) , a second volute generally adjacent the driven clutch and configured to direct air toward the drive clutch, and a third volute generally adjacent the driven clutch and configured to direct air toward an outlet of the housing (volute defined between surface 89 and surface of drive clutch 56, airflow indicated by the arrows that follow from the intake port 85a toward the exhaust port 86).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhl et al. (U.S. P.G. Publication No. 2016/0061314 A1; “Kuhl”).

Regarding claim 12:
 A continuously variable transmission ("CVT") for a vehicle, comprising:
 a drive clutch (202) including a moveable sheave (210) and a stationary sheave (208);
a driven clutch (204) operably coupled to the drive clutch (via belt 206) and including a moveable sheave (214) and a stationary sheave (212); and 
a housing (502) generally surrounding the drive and driven clutches (¶ [0087]) and including an inner cover (304) and an outer cover (306), and the outer cover includes a channel (413; FIG. 11) configured to direct air toward the drive clutch (¶ [0078]), 
the channel being formed as a continually recessed portion of the outer cover extending around a perimeter of the outer cover (¶ [[0073], “The shape of cover 306 results in recycled air 366 (see in FIG. 11),” the term “recycle” indicating a continuous component to the air flow; FIG. 11 depicts the “recycled” air flow 366, indicated by arrows, as continually flowing around an inner perimeter of the outer cover, the “recycled” air flow 366 indicates the inherent presence of a continual air guide/channel i.e. a “continually recessed portion” within the outer cover because it is the very means by which the air is recycled; air 366 would not be able to be “recycled” within the outer cover without some type of continually recessed portion formed therein; FIG. 10 depicts the continual air guide/channel i.e. “continually recessed portion” extending along portions 380, 392, 420, 412, and 354; FIG. A and B below are annotated views of FIG. 9-10 that show how air would flow along the “continually recessed portion” of the outer cover in a manner consistent with FIG. 11).

    PNG
    media_image1.png
    646
    1000
    media_image1.png
    Greyscale

FIGURE A


    PNG
    media_image2.png
    599
    832
    media_image2.png
    Greyscale

FIGURE B
Regarding claim 13:
 The CVT of claim 12, wherein the channel is configured to direct towards the stationary sheave of the drive clutch at a position within the inner cover (see movement toward drive clutch i.e. stationary sheave of the drive clutch at 366 in FIG. 11; ¶ [0073]).
Regarding claim 14:
The CVT of claim 13, wherein the inner cover includes a diverter member (400) positioned adjacent the stationary sheave of the drive clutch and configured to direct air from the channel toward the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonan in view of Hicke et al. (U.S. P.G. Publication No. 2016/0176283 A1; “Hicke”).
Chonan teaches all the limitations of claim 1, supra, including the driven clutch includes a moveable sheave (57b) and a stationary sheave (57a), the stationary sheave defined by an outer sheave face extending radially outward (FIG. 4 depicts radial dimension at 57b with respect to shaft 54) and includes a first plurality of fins (88a) extending longitudinally outward therefrom (see axial dimension of fins 88a in FIG. 4).
However, Chonan does not expressly disclose the stationary sheave having a bell portion that includes the first plurality of fins extending, the outer sheave face including a second plurality of fins extending radially outward therefrom, and a number of fins defining the second plurality of fins, and at 
Hicke teaches a stationary sheave (220; FIG. 29; ¶ [0117] the stationary sheave having a bell portion (228) that includes the first plurality of fins (230), an outer sheave face (227) including a second plurality of fins (234) extending radially outward therefrom (with respect to sleeve 50 depicted in FIG. 29), and a number of fins defining the second plurality of fins (Fig. 29 illustrates at least three second ribs 234), and at least a first portion of the second plurality of fins has a length less than that of a second portion of the second plurality of fins (ribs 234 are shorter in that they do not extend all the way to the center 232 like do ribs 230, see in FIG. 29) to provide the strength and stability to the stationary sheave during operation (¶ [0117]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chonan such that the stationary sheave having a bell portion that includes the first plurality of fins extending, the outer sheave face including a second plurality of fins extending radially outward therefrom, and a number of fins defining the second plurality of fins, and at least a first portion of the second plurality of fins has a length less than that of a second portion of the second plurality of fins, as taught by Hicke, to provide the strength and stability to the stationary sheave during operation.
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stocks et al. (U.S. P.G. Publication No. 2017/0268655 A1; “Stocks”) in view of Deckard et al. (U.S. Publication No. 2012/0031693 A1; “Deckard”).
Stocks discloses:
Regarding claim 8:
 A continuously variable transmission ("CVT") for a vehicle, comprising:
 a drive clutch (74) including a moveable sheave (126) and a stationary sheave (122);

a housing (70) generally surrounding the drive and driven clutches (depicted in FIG. 4 as an exploded view) and including a single air inlet (162) and a single air outlet (166), and 
the housing being configured to flow air from a position adjacent the stationary sheave of the driven clutch to a position adjacent the stationary sheave of the drive clutch (FIG. 9A depicts air circulation indicated by arrows that extend from the driven clutch to the drive clutch). 
However, Stocks does not expressly disclose the single air inlet and the single air outlet being positioned on a driven clutch side of the housing.
Deckard teaches a single air inlet (328; FIG. 22) and a single air outlet (418; FIG. 22) being positioned on a driven clutch (402) side of a housing (FIG. 23 illustrate the inlet portion at 392 and outlet at 418 of being adjacent to the driven clutch 402) to configure the housing to direct ambient/cool air toward both the driven clutch as well as the driving clutch so as to effect heat removal from both clutches (¶ [0099]-[0101]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stocks such that the single air inlet and the single air outlet being positioned on a driven clutch side of the housing, as taught by Deckard, to configure the housing to direct ambient/cool air toward both the driven clutch as well as the driving clutch so as to effect heat removal from both clutches.
Stocks as modified above further teaches the following:
Regarding claim 9:
The CVT of claim 8, wherein the housing includes an inner cover (86) having the single air outlet (at 166; FIG. 4) and an outer cover (90) having the single air inlet (at 162; FIG. 4) and removably coupled to the inner cover (via fasteners, see in FIG. 2), and the outer cover includes a first channel positioned adjacent the stationary sheave of the driven clutch (clearance between the driven clutch and inner surface 
Regarding claim 10:
The CVT of claim 9, further comprising a diverter plate (at 94 in FIG. 5; see also diverter plate 364 in at least FIG. 22 in Deckard), and the second channel is defined by the diverter plate and the inner cover (clearance between the plate 94 and inner cover, e.g. see bottom of diverter plate 94 in FIG. 5; see also first and second channels as indicated by the air flow arrows in FIG. 24B and 24C, respectively).
Regarding claim 11:
The CVT of claim 9, wherein the housing includes a third channel (clearance between the bottom portion of the driven clutch and the bottom inner surface of the housing) configured to receive air adjacent the drive clutch and direct the air from adjacent the drive clutch towards the driven clutch (see bottom arrows in FIG. 9A that extend from the drive clutch to the driven clutch).
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonan in view of Deckard.
Chonan discloses all the limitations of claim 1, see above, but does not expressly disclose the air inlet and the air outlet being positioned on a driven clutch side of the housing.
Deckard teaches an air inlet (328; FIG. 22) and an air outlet (418; FIG. 22) being positioned on a driven clutch (402) side of a housing (FIG. 23 illustrate the inlet portion at 392 and outlet at 418 of being adjacent to the driven clutch 402) to configure the housing to direct ambient/cool air toward both the driven clutch as well as the driving clutch so as to effect heat removal from both clutches (¶ [0099]-[0101]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chonan such that the air inlet and the air outlet being positioned on a .
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stocks in view of Kuhl.
Stocks discloses:
Regarding claim 8:
 A continuously variable transmission ("CVT") for a vehicle, comprising:
 a drive clutch (74) including a moveable sheave (126) and a stationary sheave (122);
a driven clutch (78) operably coupled to the drive clutch (via belt 206) and including a moveable sheave and a stationary sheave (FIG. 2 illustrates clutch 78 having sheaves axially surrounding belt 82, one sheave is rotationally movable and the other is axially stationary); and 
a housing (70) generally surrounding the drive and driven clutches (depicted in FIG. 4 as an exploded view) and including a single air inlet (162) and a single air outlet (166), and 
the housing being configured to flow air from a position adjacent the stationary sheave of the driven clutch to a position adjacent the stationary sheave of the drive clutch (FIG. 9A depicts air circulation indicated by arrows that extend from the driven clutch to the drive clutch). 
However, Stocks does not expressly disclose the single air inlet and the single air outlet being positioned on a driven clutch side of the housing.
Kuhl teaches a single air inlet (520; FIG. 20) and a single air outlet (532; FIG. 20) being positioned on a driven clutch (204) side of a housing (FIG. 20-21 illustrate inlet 520 and outlet 532 as being located on the driven clutch side i.e. near opening 516 in FIG. 21) to configure the housing to direct ambient/cool air toward both the driven clutch as well as the driving clutch so as to effect heat removal from both clutches (¶ [0087]- [0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stocks such that the single air inlet and the single air outlet being 
Regarding claim 16:
The CVT of claim 8, wherein the single air inlet is operable to flow air into the housing along a rotational axis of the driven clutch (FIG. 24 depicts air flow 540C traveling in a lateral direction i.e. along the rotation axis of driven clutch 212 as indicating by the arrow at 540C).
Response to Arguments
Applicant’s amendments to the claims filed 12/16/2021 have been fully considered and have required a new grounds of rejection is made in view of Deckard, as described supra.  Applicant’s remaining arguments have been fully considered but are not deemed as persuasive.
Applicant argues that Chonan does not disclose that a radial distance between a peripheral surface of the inner cover and a radially-outermost surface of the driven clutch increases in a direction of air flow, as required by claim 1, because FIG. 5 in Chonan does not appear to illustrate a clearance between claimed surfaces as increasing. Remarks at 5.  In response, although FIG. 5 illustrates an example of a “scroll surface 89” on a side of the drive clutch 56,  paragraph [0055] in Chonan further discloses that the “scroll surface 89” may also be located on a side of the driven clutch 57.  Specifically, Chonan paragraph [0055] recites “although the scroll surface 89 formed in the transmission case 53 is formed on a side of the primary pulley 56, the scroll surface 89 may be formed on a side of the secondary pulley 57. In this case, the scroll surface is formed in the vicinity of the exhaust port 86a which is within the discharge region of the secondary pulley 57 so as to be gradually away from the top faces of the fan blades 88a and 88b [of the secondary pulley 57” (emphasis).  This indicates that the peripheral surface of the inner surface grows “gradually away” from the driven clutch i.e. the distance therebetween gradually increase.  As such, Applicant’s argument is not deemed as persuasive.
Applicant argues that Kuhl does not disclose a channel being formed as a continually recessed portion of the outer cover extending around a perimeter of the outer cover.  Remarks at 7.  In response, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656